Opinion op the Court by
Chief Justice Hobson
—On Motions.
On March 37, 193.1, Eliza Arm Smith entered a motion in the Owen Circuit Court for a judgment in hetf favor against James H. Settle for $1166.37, and also: moved the court that he he suspended from the practice of law for a period of twelve months until the judgment, was paid, on the ground that he had collected the! money for her as her attorney 'and had not paid it overt to her. Settle filed his response, and the case coming on for trial before the court on the law and facts, thei court on May 4, 193.3, entered a judgment against Settle in her favor for the sum of $275. On the motion to suspend him from the practice of law, the court tools time, and for the purpose of further considering the motion the case was continued. On July 10, 1911, it appearing that Settle had not paid the money as ordered by the court, it was adjudged that he be suspended from the practice of law. for a period of twelve months, and until he had paid the plaintiff the money directed by *507the former judgment. To this judgment Settle excepted and prayed an appeal which was granted. He thereupon! executed a supersedeas bond by which hie superseded so much of the judgment as suspended him from the¡ practice of law, the bond providing that the obligor,si would satisfy and perform the judgment above stated| in case it should be affirmed, but not providing that they would satisfy the judgment of the court in paying the plaintiff 'the money. Eliza Ann Smith thereupon had! a transcript of the record made out, and filed with the. clerk of this court in time for the case to be placed on the present docket. Section 741 of the Civil Code provides :
“The appellee may file an authenticated copy of the record in the clerk’s office of the Court of Appeals with the a ame effect as if filed by the appellant. ’ ’
The record filed here is duly certified and was filed in proper time. The motion to strike the case from the docket is overruled.
The motion of appellee to discharge the supersedeas is sustained. The sum of the judgment is that Settle is suspended from practicing lay until he pays, Eliza Ann Smith the money. The bond to supersede the judgment should provide that he will satisfy and perform the judgment of the court in case it is affirmed. Under the bond as executed, the surety will not be responsible to Eliza Ann Smith if the judgment is affirmed. But Settle may execute a new and sufficient bond with proper surety before the clerk of this court within ten days, and the order discharging the supersedeas will not take effect until then, to give him an opportunity to execute the proper bond if he desires to do so. Tf a bond is executed by Settle to the effect that he will satisfy and perform the judgment of the court if it is affirmed, the surety on' the bond will be liable to Eliza Ann Smith for her money if the judgment is affirmed; for the judgment is in effect an order for Settle to pay her the, money.
An affidavit has been filed showing that a mistake was made in making out the transcript in that one of the exhibits was omitted. Settle is allowed ten days1 fa have such omitted part of the record copied and filed here as an additional record, and he may if he desires it, obtain under section 742 of the Code, a certiorari from this court commanding the clerk to copv and transmit to this court this paper, also the schedule filed by him.
*508Appellees motion to affirm as a delay ease is passed! for ten days; that the ciourt may- have the whole record before it in passing on the motion.